Citation Nr: 1307840	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an eye disorder, to include as due to herbicide exposure in Vietnam or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran served on active duty from January to September of 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal initially included claims for service connection for peripheral neuropathy of the four extremities, high blood pressure, and possible diabetes.  In an August 2009 rating decision, service connection was granted for diabetes mellitus, type II, with erectile dysfunction, renal failure, and hypertension; and for peripheral neuropathy of all four extremities.  Thus the appeal as to those issues was granted in full.  In a January 2011 written brief presentation, the Veteran's representative referenced claims for increased evaluations for neuropathy of the upper and lower extremities and for diabetes mellitus.  As the Veteran did not initiate an appeal as to the August 2009 rating decision granting service connection and initial ratings for these disabilities, the Board will accept the representative's statements as claims for increased disability ratings for these disabilities.  
These issues have not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board further notes that the Veteran's appeal was previously before it in February 2011.  At that time, the Board denied entitlement to an increased disability rating for service-connected dermatophytosis of the feet, hands, groin, legs, abdomen, and back and denied reopening a claim for service connection for chloracne.  It also remanded to the Appeals Management Center (AMC) the issue presented on the title page (i.e., entitlement to service connection for an eye disorder) for additional development.  Specifically this issue was remanded for additional notice regarding how to establish secondary service connection pursuant to 38 C.F.R. § 3.310 and for a medical opinion as to whether any current eye disorder was secondary to service-connected diabetes mellitus, type II.  The requested notice was provided in February 2011.  In February 2011 and March 2012, medical opinions were obtained.  Consequently, the Board finds that substantial compliance has been accomplished with regards to its February 2011 remand.


FINDINGS OF FACT

1.  The only eye disorder that the Veteran is currently diagnosed to have that is potentially subject to service connection is bilateral cataracts.

2.  The Veteran's bilateral cataracts are not related to any injury or disease incurred in service nor can they be presumed to be due to exposure to herbicides during service in the Republic of Vietnam.

3.  The Veteran's bilateral cataracts are not proximately due to or the result of his service-connected diabetes mellitus, type II; nor have they been permanently aggravated thereby.


CONCLUSION OF LAW

Service connection for an eye disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was initially provided to the Veteran in June and August of 2006, prior to the initial AOJ decision on his claim.  Additional notice was provided to the Veteran in February 2011.  The Board finds that the notices provided fully comply with VA's duty to notify as to content although the Veteran was not provided with notice as to how to establish a claim based upon secondary service connection until the February 2011 notice.  Thus, that notice was untimely.  However, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in April 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  Neither the Veteran nor his representative has identified any attainable evidence that has not been obtained.  The Board notes that the VA physicians who provided medical opinions in February 2011 and March 2012 noted their review of VA eye clinic treatment notes from January 2011 and January 2012, which records have not been associated with the Veteran's physical or virtual claims file.  The Board finds, however, that what these treatment records show is clearly set forth in the VA physicians' medical reports and that these records merely show continuing complaints of blurred or foggy vision and a diagnoses of cataracts (with corrected visual acuity of 20/20) and glaucoma suspect.  Thus, although these treatment records are not available for the Board's direct review, it finds that such review is not necessary as these treatment records are merely cumulative and redundant of other medical evidence of record.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations on his claim in September 2006 and May 2009.  The Board also notes that additional medical opinions were obtained in February 2011 and March 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses.  The Board notes that the AMC determined that the medical opinions provided in May 2009 and February 2011 were not adequate and requested an additional opinion in March 2012.  The Board finds that this medical opinion is adequate as it is consistent with the remainder of the evidence of record, is set forth in clear understandable language, and is supported by a comprehensive rationale.  The Board, therefore, concludes that there is adequate medical evidence for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Board notes that the Veteran initially claimed that he had an eye condition.  See April 2006 statement.  However, in a July 2006 statement, the Veteran claimed that his eye condition was due to Agent Orange exposure while in Vietnam.  It is unclear when the Veteran argued that his eye condition is secondary to his diabetes mellitus, type II, but in April 2009, the RO requested a VA eye examination and requested a medical opinion as to whether the Veteran's cataracts are secondary to his diabetes mellitus, type II.  Consequently, the Veteran's claim for service connection has been considered on direct, presumptive and secondary bases.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

With regard to presumptive service connection based on exposure to herbicides during service in the Republic of Vietnam, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202 (August 31, 2010).  

For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 53,202 (August 31, 2010) (to be codified as Note 3 in 38 C.F.R. § 3.309(e)).  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97. 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The current medical evidence demonstrates that the Veteran is diagnosed to have bilateral cataracts.  See September 2006 and May 2009 VA eye examination reports.  The Board notes that the September 2006 VA examination report and the VA treatment records also show the Veteran is being followed as a glaucoma suspect because of a large cup to disk ratio.  He has not, however, actually been diagnosed to have glaucoma.  In addition, there is some evidence that the Veteran has worn glasses for a while for reading purposes due to presbyopia since approximately October 2000 (see VA treatment record from then indicating Veteran requested a general eye examination for glasses as he has trouble with reading small print).  Presbyopia, however, is a refractive error and thus is a developmental condition that is not considered a disability for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  Consequently, the Board finds that the only eye disorder the Veteran currently has that is potentially subject to service connection is bilateral cataracts.  

The Veteran's service treatment records are silent for any evidence of cataracts.  The Board notes that there was an incident in April 1969 in which the Veteran sustained a contusion to the right orbit; however, this incident was deemed to be not in the line of duty and due to the Veteran's own willful misconduct.  Consequently, service connection for any residuals therefrom would not be warranted.  Nevertheless, the Board notes that it does not appear that there were any residuals as a result of this injury.  The Veteran did not report having any injury or eye problems at the time of his separation examination in August 1969, nor were any eye problems found on examination.  Rather the Veteran was found to have 20/20 uncorrected far and near vision despite him having reported wearing glasses or contact lenses.  The Board further notes that there is no indication that this injury to the right orbit may have caused his current cataracts nor has the Veteran argued such a claim.  In fact, post-service eye treatment records indicate the Veteran consistently denied trauma to his eyes.

The earliest post-service medical evidence available showing a diagnosis of cataracts is from April 1997.  A VA eye treatment note indicates there was a cataract in the left eye.  Remaining VA treatment records in the claims file relating to the eyes merely show continued evaluation for glaucoma suspect and two instances when the Veteran had a foreign body in one of his eyes.

A VA eye examination in September 2006, however, resulted in a diagnosis of incipient cataract, both eyes, that was not visually significant.  The examiner noted the Veteran's report that he denied being a diabetic patient.  He also did not complain of visual changes and was pretty satisfied with how his eyes were seeing.  He denied having surgery or injury to the eyes in the past.  No medical nexus opinion was provided.

The Veteran underwent a second VA eye examination in May 2009 at which he complained of blurry vision since 1999.  He reported that he had been experiencing progressively blurry vision over the last 10 years.  He denied any treatment.  After examining the Veteran's eyes, the examiner diagnosed him to have cataracts in both eyes.  The examiner opined that the Veteran's cataracts were less likely as not (50/50 probability) permanently aggravated by diabetes mellitus.  The reasoning for this opinion is that the cataracts were both mild and were not currently visually significant although the examiner did acknowledge that diabetes mellitus can contribute to the formation of cortical cataracts.

In its February 2011 remand, the Board questioned the adequacy of the May 2009 VA examiner's medical opinion and requested that the Veteran's claims file be returned to the same examiner (or, if unavailable, another qualified physician) for an opinion with a complete rationale as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current eye disorder was caused or permanently worsened by his service-connected diabetes mellitus, type II.

In February 2011, a different VA physician offered a medical opinion.  This VA physician indicated that he had reviewed the Veteran's claims file in detail and the Veteran was noted to have mild cataracts with best corrected visual acuity of 20/20 in each eye at his May 2009 VA examination.  He further notes that the Veteran was recently seen at the VA eye clinic in January 2011 and was noted to have mild cataracts with best corrected visual acuity of 20/20 in each eye with no signs of diabetic retinopathy.  The Veteran was also noted to be a glaucoma suspect because of mild optic nerve cupping; however, he has not demonstrated any visual loss that could be attributed to glaucoma.  The VA physician opined that "it is as least as likely as not (50/50 probability) the Veteran's cataracts are caused by or a result of his diabetes mellitus."  In providing a rationale, he stated that cataracts are known to occur at an earlier age and progress more rapidly in patients with diabetes mellitus, citing to Diabetes, cardiovascular disease, selected cardiovascular disease risk factors, and the 5-year incidence of age-related cataract and progression of lens opacities:  the Beaver Dam Eye Study.  Klein BE, Klein R, Lee KE.  AM J Opthalmol. 1998 Dec; 126(6): 782-90.  However, he stated it should be noted that while this patient has mild cataracts, they are not visually significant at this time.  His best corrected visual acuity is 20/20 in each eye.  His cataracts are not causing any functional problems.  Furthermore, mild cataracts would be expected in a person that is 62 years old as a normal age-related phenomenon, whether or not they had diabetes.  

The AMC found that this medical opinion was inadequate for rating purposes because it is confusing and requested another opinion.  That opinion was provided in March 2012 by another VA physician.  This VA physician indicated he reviewed the Veteran's claims file as well as VA CPRS medical records, including Eye Clinic exams and comments from June 21, 2002 to March 2, 2012 and VA examinations and opinions on May 23, 2009 and February 26, 2011.  In setting forth an opinion, the VA physician stated that the following statements are accurate:  (1) age-related cataracts can develop with normal aging and without systemic disorders, such as diabetes mellitus; and (2) diabetes mellitus can aggravate or cause cataracts.  In this VA physician's opinion, however, the Veteran's cataracts are more likely than not caused by normal aging and are not caused by or aggravated by diabetes mellitus.  His rationale is as follows:  (1) The Veteran's age of onset of mild cataracts is consistent with the development of age-related cataracts.  (2) The Veteran has had detailed examinations from June 2002 to January 2012 in which the descriptions of the cataracts (mild nuclear sclerosis) have not changed.  (3) He has not complained of symptoms caused by cataracts.  He has been followed as a glaucoma suspect because of asymmetric cupping of the optic disks, but no other signs of glaucoma have been found.  His chief complaints have been broken glasses or need for new glasses, of foggy vision in the mornings (1/20/12) that clears.  The VA physician stated that the latter is not likely to be symptoms of cataracts.  (4) His visual acuity with glasses is normal (20/20).  And (5) there has not been a myopic shift in his refraction which would be expected with progressing of nuclear sclerotic cataracts.

After considering the entire record, the Board finds that the evidence demonstrates that the Veteran does not have an eye condition that is related to service, either directly or due to exposure to herbicides, or is secondary to the Veteran's now service-connected diabetes mellitus, type II.  

As to direct service connection, the Board notes that the service treatment records are silent for any findings of an eye condition, especially bilateral cataracts (that is the currently diagnosed eye disorder).  Furthermore, the earliest treatment records demonstrating any evidence of cataracts is not until April 1997, more than 17 years after the Veteran's discharge from service.  The absence of cataracts in the service treatment records or of persistent symptoms at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove that the Veteran's cataracts result from any disease or injury incurred during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's cataracts are directly related to his military service.  Significantly, the Board notes that the Veteran has not contended that his cataracts had their onset in service or are related to any injury or disease incurred therein.  Rather he contends that his cataracts are due to exposure to Agent Orange while serving in the Republic of Vietnam.

As to the Veteran's contention that he has an eye condition due to exposure to Agent Orange in Vietnam, the Board notes that the Veteran's service records clearly demonstrate that the Veteran served in the Republic of Vietnam.  Consequently, he is presumed to have been exposed to herbicides such as Agent Orange during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's currently diagnosed eye disorder of cataracts, however, has not been recognized by VA as having an association to exposure to herbicides during such service.  See 38 C.F.R. § 3.309(e).  In fact, VA has determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for eye problems.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).  Consequently, the Board finds that the preponderance of the evidence is against finding that service connection for cataracts is warranted on a presumptive basis as due to exposure to herbicides.

Furthermore, the Board notes that the Veteran has not submitted any scientific or medical evidence contrary to that relied upon by VA in determining that there is no association between eye problems and exposure to herbicides such as Agent Orange.  Consequently, although the Veteran is presumed to have been exposed to herbicides, the preponderance of the evidence is against finding that his cataracts are directly related to such exposure.  

Finally, with regard to secondary service connection, the Board finds that the competent, credible, probative and persuasive evidence of record fails to establish that the Veteran's cataracts are either proximately due to or the result of his service-connected diabetes mellitus, type II, and that his cataracts have been aggravated thereby.  The Board notes the Veteran has not presented any competent medical evidence favorable to this aspect of his claim.  Actually, the only competent medical evidence with regard to a relationship between his cataracts and his diabetes mellitus, type II, are the VA medical opinions obtained.  As previously indicated, the May 2009 and February 2011 medical opinions were determined to be inadequate for rating purposes.  Thus, those examinations lack probative value.  The March 2012 medical opinion, however, expresses clearly and distinctly the VA physician's opinion that the Veteran's cataracts have neither been caused by nor aggravated by his diabetes mellitus and the reasons for that opinion.  Such opinion is clearly based upon the entire record of evidence available to the VA physician.  He clearly acknowledges that cataracts can be caused or aggravated by diabetes mellitus, but explains in a clear and concise manner why he believes that the Veteran's cataracts are age-related and have not been aggravated by his diabetes.  Thus, the Board finds that the March 2012 medical opinion is highly probative and persuasive in determining the etiology of the Veteran's cataracts as well as whether they have been aggravated by the Veteran's service-connected diabetes mellitus, type II.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  

Based upon the highly probative and persuasive medical opinion that is against finding that the Veteran's cataracts were either caused by or have been aggravated by his now service-connected diabetes mellitus, type II, which is uncontradicted by any evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's cataracts as secondary to his service-connected diabetes mellitus, type II.  

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for an eye disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an eye disorder, to include as due to herbicide exposure in Vietnam or as secondary to service-connected diabetes mellitus, type II, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


